Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 10/8/2020. Applicants’ have elected Group I, claims 1-9 (without traverse) and species (compound 5 of claim 5). In response to Applicants’ comment in regards to claims 1 and 2 are directed to different methods, it is notes that both the methods have been grouped together as method claims (Group I) and will be examined. Claims 1-13 are pending. Claims 7 (reads on non-elected species, compound 148), 10-13 (kit clams) are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The restriction requirement is made final. The claims corresponding to the elected subject matter are 1-6, 8-9 and are herein acted on the merits.
Application Priority
This application filed 03/27/2019 is a national stage entry of PCT/US2017/ 054053, International Filing Date: 09/28/2017, PCT/US2017/054053 Claims Priority from Provisional Application 62401762, filed 09/29/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinborough et al. (US 2013/0231326) and Guerrero et al. (Expert Opinion on Therapeutic Patents, 2016, Vol. 26, 4, 455-470). 
The instant claims are to:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Martinborough teaches in page 155, col.1, the following compound is taught (third compound). This compound is the elected species for examination.

    PNG
    media_image2.png
    212
    344
    media_image2.png
    Greyscale
	
	Martinborough teach the above compound as a selective modulator of the sphingosine-1-phosphate receptor subtype 1 (abstract, [0006]). Further taught is that is the pharmaceutical composition, method of activation or agonism of a sphingosine-1-phosphate receptor subtype 1 comprising contacting such receptor with an effective amount of the compound, and a method of treatment of a malcondition of a patient for which activation or agonism of an sphingosine-1-phosphate receptor subtype 1 (S1P1-R) is medically indicated, comprising administering an effective amount of the compound of claim 1 to the patient at a frequency and for a duration of time sufficient to provide a beneficial effect to the patient (See claims 34, 38-40, 42-46, [0041]. The reference teaches the use of the compounds in autoimmune diseases, e.g. systemic erythematosus ([0042, line 22). The reference teaches the compounds, pharmaceutically acceptable salt, stereoisomer, tautomer etc. [0036]; in certain embodiments, an invention compound of Formula I is provided wherein the compound has at least one chiral center and is substantially enantiomerically pure [0037]. The reference teaches chiral, diasteromeric, racemic forms; also the compounds used in the invention can include enriched or resolved optical isomers [0084]. 
	Guerrero et al. teaches the same elected species as S1P1-R-agonist and the compounds have a promising clinical outlook in particular in inflammation and in autoimmune diseases. In Fig. 1, page 456, S1P1-R agonists in clinical trials including compound ozanimod (RPC1063) is taught. Ozanimod is the same compound as the instantly elected species. 

    PNG
    media_image3.png
    249
    610
    media_image3.png
    Greyscale


	From the prior art teachings one of ordinary skill in the art would have found it obvious to administer an effective amount of the elected compound, its salt etc. in a subject in the treatment of systemic lupus erythematosus (SLE) because (i) Martinborough explicitly teach the elected compound, the compound as S1P1-R agonist and its use in systemic erythematosus (ii) Guerrero teach the elected compound, the compound as S1P1-R agonist and the use of S1P1-R agonists in the treatment of SLE. One of ordinary skill in the art would have been motivated to use the instantly claimed elected species in the treatment of SLE is to obtain therapeutic benefits in the subject with lupus. Thus claims 1, 3, 5 would have been obvious over the combined prior art teachings. As to claims 6-9, Martinborough teaches the pharmaceutical salts of the compound, the compound can be racemic mixture and optical isomers. Hence, one of ordinary skill in the art would have found it obvious to synthesize such racemic mixtures or isolate as an optical isomer and use it in the method of treating SLE. 

s 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martinborough et al. (US 2013/0231326) and Guerrero et al. (Expert Opinion on Therapeutic Patents, 2016, Vol. 26, 4, 455-470) and Beebe et al., Cytokine & Growth Factor Reviews, 13 2002, 403-412).
	The instant method claim 2 is directed to: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Martinborough et al. and Guerrero et al. as discussed above. 
	Beebe teaches the role of interleukin-10 in autoimmune disease systemic lupus erythematosus (SLE). The reference in detail discusses the role in pages 405-406. 
The studies in sections 4-5 in p 405, show a correlation of high IL-10 levels with SLE and the high levels of IL-10 may be one of several predisposing factors for SLE incidence and severity (see p 406, col. 2, lines 1-2). 
	As to claim 2, Martinborough teach S1P1R-agonist compounds including the elected compound and its use in the auto-immune diseases and systemic erythematosus. Lupus is an autoimmune condition as exemplified in the prior art. Beebe explicitly teach that high levels of IL-10 is associated with SLE subjects. It is noted that the instant specification in page 47 teach, “Genes that are associated with an immune . 

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (British J of Pharmacology, 2016, 173, 1778-92) in view of Guerrero et al. (Expert Opinion on Therapeutic Patents, 2016, Vol. 26, 4, 455-470). 
	The instant method claim 1 as above. 
	Scott teachings are to ozanimod (RPC1063) being a potent sphingosine-1-phosphage receptor-1 (S1P1) and S1P5 agonist with autoimmune disease modifying acidity.  

    PNG
    media_image5.png
    311
    572
    media_image5.png
    Greyscale


The reference teaches that the mechanism of action of RPC1063 allows for the treatment of patients with very different disease pathologies but with similar underlying autoimmune-driven mechanisms (page 1789, col. 2, lines 7-10). The reference teaches RPC1063 for the treatment of relapsing multiple sclerosis and inflammatory bowel disease differentiates RPC1063 from other S1P agonists and could result in improved safety outcomes in the clinic (See p 1778, Conclusions and Implications). 
	The reference is not explicit in teaching the use of ozanimod in SLE. 
	Guerrero et al. as discussed above. 
	From the prior art teachings one of ordinary skill in the art would have found it obvious to administer an effective amount of the elected compound, its salt etc. in a subject in the treatment of systemic lupus erythematosus (SLE) because (i) Scott teaches ozanimod as a potent S1P1-agonist (ii) Guerrero teach the elected compound, the compound as S1P1-R agonist and the use of S1P1-R agonists in the treatment of SLE. One of ordinary skill in the art would have been motivated to use the S1P1-R/S1P5 agonist, ozanimod (this is the elected compound for examination) in SLE treatment is to obtain therapeutic benefits in the subjects with lupus. Thus claims 1, 3, 5 would have been obvious over the combined prior art teachings. As to claim 6, hydrochloride salt of RPC-1063 is taught by the reference Scott. 


s 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (British J of Pharmacology, 2016, 173, 1778-92) in view of Guerrero et al. (Expert Opinion on Therapeutic Patents, 2016, Vol. 26, 4, 455-470) and Beebe et al., Cytokine & Growth Factor Reviews, 13 2002, 403-412).
	The instant method claim 2 as discussed above. 
	Scott and Guerrero et al. as discussed above. 
	Beebe teaches the role of interleukin-10 in autoimmune disease systemic lupus erythematosus (SLE). The reference in detail discusses the role in pages 405-406. 
The studies in sections 4-5 in p 405, show a correlation of high IL-10 levels with SLE and the high levels of IL-10 may be one of several predisposing factors for SLE incidence and severity (see p 406, col. 2, lines 1-2). 
	As to claim 2, from the combined teachings of Scott and Guerrero a person of ordinary skill in the art would have found it obvious and motivated to administer the elected compound, herein ozanimod for the treatment of SLE. It is noted that lupus is an autoimmune condition as exemplified in the prior art. Beebe explicitly teach that high levels of IL-10 is associated with SLE subjects. It is noted that the instant specification in page 47 teach, “Genes that are associated with an immune response, or fibrosis, or that are otherwise associated with SLE are known by those having ordinary skill in the art. In various embodiments of this aspect, the gene is IL-10, IL-1β, CCL5, TNFSF13b/BAFF, CXCL9, CXCL10, TGFp2, LCN2/Lipocalin 2, 15 TAGLN/Transgelin, Timpl, LOXL1, or CD88a/Girdin”. Hence it is established from the prior art and from the specification that IL-10 gene is associated with SLE condition. Thus administration of an effective amount of the same compound, herein compound 5 of claim 5 to the subject . 

Claims 1, 3, 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinborough et al. (WO 2011/060392) and Gonzalez-Cabrera et al. (F1000 Prime Reports, Dec 2014, p 1-7). 
The instant method claim 1 as above. 
Martinborough et al. teaches selective heterocyclic sphingosine 1-phosphate receptor modulators (S1P1-R) and their use in the treatment of conditions, e.g. systemic erythematosus (See abstract, p 23, [0139], lines 17-18, [0146], line 5). Martinborough teaches all chiral, diasteromeric, racemic forms of a structure are intended and the invention include enriched or resolved optical isomers; both racemic and diastereomeric mixtures, as well individual optical isomers can be synthesized and used [0178-179]. The reference explicitly teach the elected compound (See p 11, claim 35, p 193, 2nd compound). 

    PNG
    media_image6.png
    141
    268
    media_image6.png
    Greyscale

The reference teaches pharmaceutical composition of the S1P1-receptor agonists compound; a method of activation or agonism of a sphingosine-1-phosphate receptor subtype 1 comprising contacting such receptor with an effective amount of the compound, and a method of treatment of a malcondition of a patient for which activation or agonism of an sphingosine-1-phosphate receptor subtype 1 (S1P1-R) is medically indicated, comprising administering an effective amount of the compound of claim 1 to the patient at a frequency and for a duration of time sufficient to provide a beneficial effect to the patient (See claims 38-45). 
Gonzalez-Cabrera et al. taches sphingosine-I-phosphate receptor I (SIP1) modulators to dampen inflammation. The reference teach that studies across validated animal models with S1P receptor modulators highly selective for SIP1, such as BAF-312 (Siponimod), KRP-203, ONO-4641 (Ceralifimod), ponesimod and RPC-1063, and emerging clinical trials for safety and efficacy in humans, particularly in MS, ulcerative colitis (UC) and psoriasis (Abstract). The chemical structure of the SIP-R modulators are depicted in Fig. 2. The reference teaches RPC-1063 as SIP1 modulator tested as an oral therapeutic in phase 2 clinical trials of ulcerative colitis and is additionally being evaluated in phase 3 trials in relapsing-remitting MS (p 3, col. 2, last para, also see Table 1). Also taught is the advancements of SIP-R modulation therapy in SLE (See p 4, col. 1). 
From the combined prior art teachings one of ordinary skill in the art would have found it obvious to administer an effective amount of the elected compound, its salt etc. in a subject in the treatment of systemic lupus erythematosus (SLE) because (i) Martinborough explicitly teach the elected compound, the compound as S1P1-R agonist and its use in systemic erythematosus (ii) Gonzalez-Cabrera teach the elected compound, the compound as SIP1-R agonist and therapeutic opportunities of S1P1-R agonists in the treatment of SLE. One of ordinary skill in the art would have been . 
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martinborough et al. (WO 2011/060392) and Gonzalez-Cabrera et al. (F1000 Prime Reports, Dec 2014, p 1-7) and Beebe et al., Cytokine & Growth Factor Reviews, 13 2002, 403-412).
	The instant method claim 2 as above.
	Martinborough et al. and Gonzalez-Cabrera et al. as discussed above. 
	Beebe teaches the role of interleukin-10 in autoimmune disease systemic lupus erythematosus (SLE). The reference in detail discusses the role in pages 405-406. 
The studies in sections 4-5 in p 405, show a correlation of high IL-10 levels with SLE and the high levels of IL-10 may be one of several predisposing factors for SLE incidence and severity (see p 406, col. 2, lines 1-2). 
	As to claim 2, Martinborough teach S1P1R-agonist compounds including the elected compound, its use in the auto-immune diseases and systemic erythematosus. Lupus is an autoimmune condition as exemplified in the prior art. Beebe explicitly teach that high levels of IL-10 is associated with SLE subjects. It is noted that the instant specification in page 47 teach, “Genes that are associated with an immune response, or . 

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel et al. (https://lupusnewstoday.com/ 2016/01/26/s1pr1-key-to-control-autoimmune-responses-without-altering-normal-immune-reactions/) and/or Armstrong (https://www.evaluate.com/vantage/articles/news/celgene-strikes-again-receptos-acquisition, 2015) and Guerrero et al. (Expert Opinion on Therapeutic Patents, 2016, Vol. 26, 4, 455-470). 
The instant claim 1 as above. 
Kegel teaches that S1PR1 agonists target immune cells called plasmacytoid dendritic cells (pDCs). This causes a decrease in the overproduction of factors known to cause autoimmune disease – type-1 interferons, which are crucial in fighting off infections but in autoimmune diseases an auto-amplification loop makes it possible for the immune system to turn on its own signaling (page 1). Further taught is that ““Sphingosine 1-phosphate modulation of the interferon auto-amplification loop by 
Armstrong teaches that Receptos’s main asset, ozanimod is an oral sphingosine 1-phosphate modulator, in phase III development in relapsing multiple sclerosis and further teach its potential use in the indications such as lupus and Crohn’s disease (page 1). 
Guerrero et al. as discussed above. In summary, Guerrero teach the elected compound (ozanimod), the compound as S1P1-R agonist and the use of S1P1-R agonists in the treatment of SLE.
From the prior art teachings one of ordinary skill in the art would have found it obvious to administer an effective amount of the elected compound, its salt etc. in a subject in the treatment of systemic lupus erythematosus (SLE) because (i) Kegel or Armstrong teaches ozanimod as a potent S1P1-agonist and suggest the use of the compound in lupus treatment (ii) Guerrero teach the elected compound, the compound as S1P1-R agonist and the use of S1P1-R agonists in the treatment of SLE. One of ordinary skill in the art would have been motivated to use the S1P1-R agonist, ozanimod (this is the elected compound for examination) in the treatment of SLE to obtain therapeutic benefits in the subject with lupus. Thus claims 1, 3, 5 would have been obvious over the combined prior art teachings. As to claim 6, it is within the skill of an artisan to use a salt of a pharmaceutical agent, as salt selection is a strategy that is 
Note: The claims are examined based on the elected compound. However, it was noted that some of the claim 5 compounds do not read on claim 1 formula I-R and I-S (claim 5 depends on claim 1), for e.g. compounds including 1, 4, 7, 10, 23, 25 etc. 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627